


EXHIBIT 10.50
BOND PURCHASE LOAN AGREEMENT
This BOND PURCHASE LOAN AGREEMENT, dated as of October 1, 2014 (this
“Agreement”), is by and between the DEVELOPMENT AUTHORITY OF MURRAY COUNTY (the
“Issuer”), a development authority and public body corporate and politic,
created and existing under the laws of the State of Georgia (the “State”), and
TDG OPERATIONS, LLC, a Georgia limited liability company, in its capacity as the
lessee (the “Company”) of the Project, referred to herein, and its successors
and assigns as such lessee, and in its capacity as the purchaser (the
“Purchaser”) of the hereinafter-described revenue bond of the Issuer.
W I T N E S S E T H:
WHEREAS, the Issuer is a public body corporate and politic and a development
authority duly created pursuant to the Development Authorities Law of the State
of Georgia, O.C.G.A. § 36‑62‑1, et seq. (the “Act”) and activated by resolution
of the governing body of Murray County, Georgia (the “County”); and
WHEREAS, the Act provides that the Issuer is created to develop and promote
trade, commerce, industry and employment opportunities for the public good and
the general welfare within the County and is authorized by the Act to issue its
revenue bonds to acquire “projects” (as defined in the Act) to be located in the
County which shall be operated and used by private sector persons, firms or
corporations in their trades and businesses; the Issuer’s revenue bonds are to
be issued and validated under and in accordance with the applicable provisions
of the Revenue Bond Law of the State of Georgia (O.C.G.A. § 36-82-60, et seq.),
as heretofore and hereafter amended, and other applicable provisions of law; and
WHEREAS, the Act further authorizes and empowers the Issuer: (i) to lease any
such project at a rental which, together with other revenues which may be
pledged for such purpose, shall be sufficient to pay debt service on such
revenue bonds and to pay all other expenses which the Issuer may incur in
connection with the undertaking, (ii) to pledge, mortgage, convey, assign,
hypothecate or otherwise encumber such projects and the revenues therefrom as
security for the Issuer’s revenue bonds; and (iii) to do any and all acts and
things necessary or convenient to accomplish the purpose and powers of the
Issuer; and
WHEREAS, the Issuer proposes to issue its revenue bond (the “Bond”) in a maximum
principal amount of $12,500,000 (the “Maximum Principal Amount”), to be issued
as a single Bond in the form of a draw-down instrument to be designated
“Development Authority of Murray County Taxable Industrial Development Revenue
Bond (TDG Operations, LLC Project), Series 2014,” which shall mature on October
1, 2023 (the “Maturity Date”) and shall bear interest at a rate per annum of six
percent (6.00%), which interest shall be payable on October 1 of each year,
commencing on October 1, 2015, with the final interest payment being due on the
Maturity Date. The Bond is secured by that certain Assignment of Rents and
Leases and Security Agreement dated as of October 1, 2014 (the “Security
Document”), granted by the Issuer to the Purchaser. The Bond shall be in
substantially the form set forth in Exhibit A to the Bond Resolution
(hereinafter defined), with such variations, omissions, substitutions, legends
and insertions as may be approved by the official of the Issuer who executes
such Bond and by the Purchaser; and
WHEREAS, the Bond is to be issued to acquire trade fixtures, machinery and
equipment (the “Project”) to be installed and used at the Company’s existing
facility in the County at 3620 Highway 411N, Eton, Georgia (the “Facility”),
which Project is to be owned by the Issuer and leased to the Company for use in
its carpet manufacturing business; and




--------------------------------------------------------------------------------




WHEREAS, the property comprising the Project shall be conveyed to the Issuer by
one or more bills of sale; and
WHEREAS, the Project shall be leased to the Company under a Lease Agreement
dated as of October 1, 2014 (the “Lease”), under the terms of which the Company
will pay Basic Rent payments and other payments at such times and in such
amounts as will be required to pay debt service on the Bond as and when the same
becomes due, subject to the terms and conditions of the Lease and the Bond
Resolution permitting constructive payment of same; the Lease shall become
effective upon the delivery thereof and its term is to end upon the final
maturity of the Bond or, if sooner redeemed pursuant to the Bond Resolution or
the Bond, the date of redemption; and
WHEREAS, pursuant to the resolution adopted by the Issuer (the “Bond
Resolution”) authorizing the issuance of the Bond and the execution of this
Agreement and the other Issuer Documents (as defined in the Bond Resolution)
relating to the Bond, including without limitation, the Security Document, the
Issuer is pledging, as security for the payment of the Bond, the Pledged
Security therefor, including, but not limited to, the Project acquired by the
proceeds of the Bond, all of the Basic Rent payments and any termination
payments to be received by the Issuer under the Lease, the Issuer’s interest in
the Lease (except for certain Unassigned Rights), and the Net Proceeds of
certain casualty insurance and eminent domain awards and other amounts to be
held in the Project Fund and Sinking Fund created by the Bond Resolution for
such Bond, and investment income and proceeds of the foregoing; and
WHEREAS, all capitalized terms used herein and which are not defined herein
shall be defined as set forth in the Bond Resolution and in the Exhibits
thereto; and
WHEREAS, the Purchaser desires to purchase the Bond and to advance funds or
transfer items of property or other legal consideration to the Issuer hereunder,
initially on the date of issuance of the Bond and thereafter from time to time
until the Expiration Date (defined below).
NOW, THEREFORE, in consideration of the premises, the parties hereto agree as
follows:
1.THE CREDIT FACILITY AND THE COMMITMENT AMOUNT: The Purchaser agrees to
purchase the Bond and in connection therewith to provide to the Issuer a credit
facility (the “Credit Facility”) of up to the Maximum Principal Amount of the
Bond on the following terms and conditions.


2.ADVANCES: Advances under the Credit Facility may be made only with respect to
costs of the Project and costs of issuance of the Bond. Such advances shall be
made in cash or in property or both. An initial advance shall be made with
respect to the Bond on the date the Bond is issued; all or some portion of such
advance shall be made in cash to pay or to reimburse issuance costs relating to
the Bond. Thereafter, from time to time to, and including, the Expiration Date
(as hereinafter defined), the Issuer may make one or more requests for advances
with respect to the Bond which shall, when aggregated with prior advances, not
exceed the Maximum Principal Amount of the Bond. Costs incurred by the Purchaser
for costs of the Project shall be deemed to have been advanced by the Purchaser
to the Issuer hereunder with respect to the Bond and immediately disbursed by
the Issuer to reimburse the Purchaser for such costs. Any amounts advanced in
cash under the Credit Facility with respect to the Bond shall be used to pay or
to reimburse the Issuer or the Company, as applicable, for Costs of the Project
and transaction costs of issuing the Bond. For purposes of the foregoing and all
other purposes related to the Bond, “Costs of the Project,” “Purchaser’s cost of
such items,” and “cost to the Company,” as mentioned in the attached form of
Certificate and Requisition for Payment, shall have the meaning set forth in the
Bond Resolution with respect to




--------------------------------------------------------------------------------




“Costs of the Project” and shall be determined based on the Purchaser’s or the
Company’s actual cost.
Advances under the Credit Facility shall be made upon the written Request for
Advance in the form attached hereto as Exhibit A, executed by an authorized
representative of the Company, as agent of the Issuer, which shall be delivered
to the Purchaser at its notice address by mail, courier, hand delivery or fax;
such Request for Advance shall be accompanied by a copy of one or more
requisitions (in the form provided at the end of Exhibit A hereto), submitted by
the Company, as agent of the Issuer, which are in an aggregate amount equal to
the amount of the advance being requested. It shall not be necessary for the
Company to attach to said Request for Advance or requisitions evidence of Costs
of the Project with respect to which the requested advance is made, but the
Purchaser, at the written request of the Issuer, shall make such information
available to the Issuer.


Requests for Advances with respect to the Bond shall be promptly honored,
provided that (i) the conditions precedent set forth in Section 7 below shall
have been satisfied at the time of each advance, (ii) the gross amount requested
in such Request for Advance, plus the aggregate gross amounts of all prior
advances with respect to the Bond shall not exceed the Maximum Principal Amount
of the Bond, and (iii) the Request for Advance is received on or before the
Expiration Date. The Purchaser shall be entitled to rely upon any Request for
Advance which the Purchaser reasonably believes in good faith to have been
signed by the proper person. In addition, the Purchaser shall have no obligation
to, but may if it so elects, fund any advance under the Credit Facility if an
“Event of Default” (being an “Event of Default” as defined in the Bond
Resolution or in any of the Issuer Documents or Company Documents) has occurred
and is continuing on and as of such date.
3.COMMENCEMENT DATE: The commencement date of the Credit Facility shall be the
date of issuance of the Bond (the date set forth above being merely for purposes
of reference).


4.EXPIRATION DATE: The “Expiration Date” shall be the earliest of (i) the date
the Maximum Principal Amount of the Bond has been advanced, (ii) the date the
Bond is retired, (iii) the date the Company delivers a written notice to the
Issuer and the Purchaser that it will make no further request for advances
hereunder or (iv) December 31, 2018. The Purchaser shall not make any further
advances to the Issuer under the Credit Facility with respect to Requests for
Advances received after the Expiration Date.


5.UTILIZATION; THE BOND: All advances in cash or in other legal consideration
under the Credit Facility shall be evidenced by the Bond, which shall be issued
in the form of a draw-down instrument in substantially the form reviewed by the
Purchaser and approved by the Bond Resolution, with such modifications, if any,
as are acceptable to the Issuer and the Purchaser, the Issuer’s approval of such
modifications, if any, to be conclusively presumed by the execution and delivery
thereof, and the Purchaser’s acceptance of such modifications, if any, to be
conclusively presumed by the Purchaser’s acceptance of the Bond. The Bond shall
be registered in the name of the Purchaser.


6.ISSUANCE FEE: Upon issuance of the Bond, a one-time issuance fee of one-eighth
(1/8) of one percent (1%) of the Maximum Principal Amount of the Bond is to be
paid to the Issuer by the Company.


7.CONDITIONS PRECEDENT: The Purchaser’s obligation to fund the initial advance
hereunder with respect to the Bond shall be subject to its receipt from the
Issuer of the duly executed Bond, together with an approving Bond Counsel
opinion of Seyfarth Shaw LLP, which shall be in form and substance reasonably
acceptable to the Purchaser.






--------------------------------------------------------------------------------




8.INVESTMENT: By acceptance hereof, the Purchaser understands, represents and
agrees that: (i) the obligations of the Issuer under the Bond and under the
related Issuer Documents, are special and limited obligations payable solely
from the Pledged Security for the Bond; (ii) the obligations of the Issuer under
the Bond and under the Issuer Documents, and the obligations of the Company
under the Company Documents and any other obligations that would constitute
“separate securities” relating to the Bond (collectively, herein called the
“securities”) have not been registered under the Federal Securities Act of 1933,
the Securities and Exchange Act of 1934, the Georgia Uniform Securities Act of
2008, or the securities laws, if applicable, of any other state, and applicable
rules and regulations thereunder (collectively, the “Securities Acts”) and are
unrated; (iii) no official statement or other offering document has been
prepared in connection with the issuance of the Bond; (iv) the Purchaser shall
have performed its own “due diligence” investigation as to the Issuer, the
Project, the Company, and as to any of the sources of payment of debt service on
the Bond and has not relied on any representations of the Issuer, its members,
directors, officials, employees, agents or legal counsel as to any matters
relating to the adequacy of the Pledged Security to provide for the payment of
debt service on the Bond; (v) the Bond is being purchased by the Purchaser in a
private placement for its own account and not with a view to resale or other
distribution or transfer, except in a transaction in which the Purchaser also
assigns its leasehold interest in the Project; (vi) the Bond may not be sold,
transferred, pledged or hypothecated by the Purchaser or any subsequent holders
except in accordance with the provisions of the Bond Resolution governing
transfers of the Bond; and (vii) if any transfer of the Bond would subject the
Issuer or the Company to any disclosure requirements under any of the Securities
Acts, the Company shall, at its own expense and without cost to the Issuer, make
such disclosure as to the Issuer, the Company, the Project, the Pledged Security
and the Bond, as is required by the Securities Acts. The representations and
agreements contained in this Section shall prevail over any inconsistent term or
condition that may be contained in the Lease relating to the Project, in the
Bond Resolution or in the Bond.


9.GOVERNING LAW: This Agreement shall be governed by and construed under and in
accordance with the internal laws of the State of Georgia (without giving effect
to its conflicts of law principles).


10.ASSIGNMENT: The Purchaser shall be entitled to assign the Bond and its rights
under this Agreement in accordance with the terms and conditions of section 8
above, the Bond and Section 2.7 of the Bond Resolution.


11.AMENDMENT: No amendment or modification of this Agreement shall be effective
unless it is in writing and executed by the Issuer, the Company and the
Purchaser.


12.HEADINGS: All paragraphs or other headings used in this Agreement are for
convenience of reference only and do not constitute a substantive part of this
Agreement.


13.REQUESTS FOR ADVANCES AND NOTICES: All Requests for Advances shall be
delivered to the Purchaser at its address set forth below. All other requests,
notices, demands, and other communications under this Agreement shall be given
in writing and are to be deemed to have been duly given and to be effective upon
delivery to the party to whom they are directed, to such party at its notice
address set forth below, provided that any party may by written notice to the
other parties designate a different address for receiving notices under this
Agreement; provided, however, that no such change of address will be effective
unless and until written notice thereof is actually received by the party to
whom such change of address notice is sent.




--------------------------------------------------------------------------------




To the Issuer:
Development Authority of Murray County
121 N. Fourth Avenue
Chatsworth, Georgia 31539
Attention: Chairman
with copies to:
Gregory H. Kinnamon, P.C.
512 South Thornton Avenue
Dalton, Georgia 30720
Attention: Gregory H. Kinnamon, Esq.
 
Murray County
121 N. Fourth Avenue
Chatsworth, Georgia 31539
Attention: Brittany Pittman, Sole Commissioner


and
 
Seyfarth Shaw LLP
1075 Peachtree Street, N.E.
Suite 2500
Atlanta, Georgia 30309
Attention: Daniel M. McRae, Esq.
To the Company and Purchaser:
TDG Operations, LLC
c/o The Dixie Group, Inc.
2208 South Hamilton Street Extension
Dalton, Georgia 30721
Attn: Jon A. Faulkner, President
with a copy to:
Miller & Martin PLLC
Suite 1000 Volunteer Building
832 Georgia Avenue
Chattanooga, Tennessee 37402
Attention: Robert L. Dann, Esq.



Any person designated in this Section 13 may, by notice given to the others,
designate any additional or different addresses to which subsequent notices,
certificates, or other communications shall be sent to it.
14.EFFECTIVE DATE: This Agreement may be executed prior to the delivery of the
Bond to the Purchaser, but shall not become effective until a counterpart hereof
executed by all parties hereto is delivered simultaneously with the issuance of
the Bond. Upon execution and delivery hereof, as aforesaid, this Agreement and
the terms and provisions of the Bond, the Bond Resolution and other documents
approved by the Bond Resolution shall supersede the provisions of any commitment
letter(s) heretofore issued by the Purchaser to the Issuer and the Company with
respect to the Bond, the Credit Facility and the Maximum Principal Amount.


15.COUNTERPARTS: This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which shall constitute one
instrument.
[signatures begin on following page]




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, each of the parties have caused this Agreement to be duly
executed and delivered, under seal, by its respective duly authorized officers.
DEVELOPMENT AUTHORITY
OF MURRAY COUNTY




By:    /s/ Craig Brock         
Chairman
Attest:




/s/ John Kenemer         
Secretary


[seal]
[signatures continue on following page]








--------------------------------------------------------------------------------






TDG OPERATIONS, LLC,
a Georgia limited liability company




By: /s/ Jon A. Faulkner             (seal)
Jon A. Faulkner, President






